Latimer, Judge
(concurring in the result):
I concur in the result.
Although the Chief Judge asserts that it is inconsistent to allege a common intent between two or more persons when pleading involuntary manslaughter, I disagree. It may be true that in certain cases a factual inconsistency will be developed by the evidence, but I doubt that such a situation will result in all cases. I need not prove my point by going into other areas as I believe it will suffice to limit myself to cases where death is caused by the use of an automobile. In this case, for instance, culpable negligence can be founded upon excessive speed or failure to keep a proper lookout. If the evidence had shown that Hauf drove at an excessive speed, and that Waluski had actively encouraged him to do so under an agreement that the latter would watch for pedestrians, I would have no difficulty in concluding that the two accused acted “jointly and in pursuance of a common intent” in the doing of culpably negligent acts.
Next, the arguments marshaled by the Chief Judge to show that both Hauf and Waluski were in the front seat at the time of the accident are too speculative for me to accept. Either the fact that Hauf’s identification was found at the point where a driver would dismount is enough to establish that he was the operator, or the evidence is insufficient on that score. When consideration is given to the speed of the truck in plunging down a fifteen-foot embankment and coming to rest upright facing the highway, the occupants must have been given a rough ride and been jolted about. It is readily inferable that the contents of Hauf’s pockets were shifted around so that when he straightened up on getting to the ground, his personal effects fell from his clothing. I am willing to conclude that the location of those effects is *733sufficient to permit the conclusion that Hauf dismounted from the driver’s side of the vehicle, and that he was the driver. To support the inference I believe the court-martial could draw, it is immaterial whether Waluski was in the front or the back seat. In either event, he would dismount from the right side. Of course, if he was in the back of the vehicle, it is possible, but not probable, that he exited from the vehicle on the driver’s side. However, I am sure that with the top up, a rear seat passenger would encounter a great deal of difficulty in trying to crawl over or under the steering wheel. The right' side presents no such laborious mode of departure.
One other ground of departure is worth mentioning. I do not believe military law should be shaped by the fact that civilian jurisdictions hold only the driver of a vehicle criminally liable for leaving the scene of an accident. The analogy between the civilian and the military communities is simply not apt in this sphere. If we are to consider long-established practice in this area, we would find that military law recognizes no principle which is more firmly fixed than the rule that a military superior is responsible for the proper performance by his subordinates of their duties. Thus, if a Government vehicle is involved, if the passenger is superior in command and rank or grade to the driver, and if the trip has an aura of officiality about it, the passenger in command has a duty to see to it that the driver operates the vehicle carefully. If the vehicle is involved in an accident through a negligent act of the driver, such as excessive speed and — to make my concept readily apparent — the speeding is ordered by the senior, then I believe the one ordering the violation could be charged with, and found guilty of, committing an offense. Applying the age-old principle to this particular type of offense, if the driver of the vehicle attempts to flee from the scene of an accident, the passenger has not only a duty to attempt to prevent the- flight of the junior, but a greater duty to remain at the scene of the accident to render what' aid he can, and assist military and civilian authorities in their investigation. Moreover, when Government property is involved, it may well be that all military personnel riding in the vehicle have a duty to remain at the scene to safeguard that property, but certainly there is a duty on the part of the senior to stay. I suggest these areas of departure only to save them for future decision, and I need not announce any definite conclusion, as they are outside the facts of this ease.
It is doubtful that there are many acts in the minor crime field which are more likely to bring justifiable discredit upon the military service than the act of fleeing from the scene of an accident by a member of the armed forces when he is in uniform, on an official mission, or using a Government vehicle. Public order demands that he remain at the scene so that the facts concerning the accident may be made known to the authorities, both civilian and military. The civilian community expects the man in uniform to be a protector of law and order, and common courtesy and decency insist that he must not run off and leave an injured person to die. Furthermore, as an incident to military service, he must minimize the damage done to military property. Those are reasons why the law in the civilian sphere should not be controlling, but it would be hard law to hold that a member of the military, inferior in rank or grade to the driver, who follows the senior in flight, is equally guilty of fleeing from the scene of an accident. I, therefore, believe that military law should demand no more than that the senior person present, and the driver, must remain.
In United States v Thiel, 18 CMR 934, an Air Force board of review concluded that among those who have an affirmative duty not to flee from the scene of an accident must be numbered those passengers who are joint actors with the driver in some unlawful enterprise. To me, however, the question of whether a duty to remain exists must turn upon other facts. Pretermit-ting the protection of Government property, it is, in my view, quite im*734material whether the driver and passenger were engaged in a lawful or unlawful enterprise. The issue is one of responsibility for the accident and its resulting damage, not the prior unlawfulness of the acquisition of the vehicle. The driver must remain because he was in control of the instrumentality at the time of the accident, and he may be primarily responsible for the damage done. The passenger, if he is senior in rank and command under conditions which permit him to issue orders to the driver, must remain because he was and is entitled to exercise control over the driver and the vehicle. In that way he, too, may be responsible for any injuries suffered. The law seeks to have those who are responsible for accidents on the highway available to help the injured and to assist the investigative agencies. As a matter of principle, no member of the armed forces should flee the scene of any crime which he has committed, or where he has aided in its commission, but criminal liability for doing so has only been affixed in certain limited areas. One of those areas finds its root in motor vehicle accidents.
Turning to the facts of this case, there is no evidence that Waluski aided or abetted the culpably negligent operation of this vehicle; he was not superior to Hauf in either grade or command, and hence could not insist that Hauf drive safely and remain at the scene of the accident; there is nothing to indicate that he encouraged Hauf to flee after the accident; and the property involved did not belong to the United States. Therefore, I conclude that the result reached by Chief Judge Quinn is sound, although the route he takes to reach that destination diverges from mine.